    Case 1:19-cr-00223-NRB Document 1 Filed 03/08/19 Page 1 of 29


                                       19MAG23 34 ·
Approved:
                   . CROWLEY/SIDHARDHA KAMARAJU/JANE KIM
            Assistant United States Attorneys

Before:     HONORABLE DEBRA FREEMAN
            United States Magistrate Judge
            Southern District of New York

-----------------------------------x
UNITED STATES OF AMERICA                     SEALED COMPLAINT

                 - v. -                      Violation of
                                             18 U.S.C. § 2339B
KIM ANH VO,
     a/k/a    "F@ng,"
     a/k/a    "SyxxZMC,"
     a/k/a    "Zozo,"
     a/k/a    "Miss.Bones,"
     a/k/a    "Sage Pi,"
     a/k/a    "Kitty Lee,"

                  Defendant.

-----------------------------------x
SOUTHERN DISTRICT OF NEW YORK, ss.:

          GEORGE MURPHY, being duly sworn, deposes and says that
he is a Special Agent with the Federal Bureau of Investigation
("FBI"), and charges as follows:

                                COUNT ONE
              (Conspiracy to Provide Material Support to a
               Designated Foreign Terrorist Organization)

          1.   From at least in or about April 2016, up to and
including in or about May 2017, in the Southern District of New
York and elsewhere, KIM ANH VO, a/k/a "F@ng," a/k/a "SyxxZMC,"
a/k/a "Zozo," a/k/a "Miss.Bones," a/k/a "Sage Pi," a/k/a "Kitty
Lee," the defendant, and others known and unknown, knowingly did
combine, conspire, confederate and agree together and with each
other to provide "material support or resources," as that term
is defined in Title 18, United States Code, Section 2339A{b), to
a foreign terrorist organization, namely, the Islamic State of
Iraq and al-Sham ("ISIS"), which at all relevant times has been
designated by the Secretary of State as a foreign terrorist
organization, pursuant to Section 219 of the Immigration and
                                   1
    Case 1:19-cr-00223-NRB Document 1 Filed 03/08/19 Page 2 of 29




Nationality Act ("INA"), and is currently designated as such as
of the date of this Complaint.

          2.    It was a part and an object of the conspiracy
that KIM ANH VO, a/k/a "F@ng," a/k/a "SyxxZMC," a/k/a "Zozo,"
a/k/a "Miss.Bonea," a/k/a "Sage Pi," a/k/a "Kitty Lee," the
defendant, and others known and unknown, would and did knowingly
provide ISIS with "material support or resources," including,
among other things, personnel, services, training, and expert
advice and assistance, knowing that ISIS was a designated
foreign organization (as defined in Title 18, United States
Code, Section 2339B{g) (6) ), that ISIS engages and has engaged in
terrorist activity (as defined in section 212 (a) (3) (B) of the
INA), and that ISIS engages and has engaged in terrorism (as
defined in section 14 0 ( d) ( 2) of the Foreign Relations
Authorization Act, Fiscal Years 1988 and 1989), in violation of
Title 18, United States Code, Section 2339B.

                             Overt Acts

          3.   In furtherance of the conspiracy and to effect
the illegal object thereof, KIM ANH VO, a/k/a "F@ng," a/k/a
"SyxxZMC," a/k/a "Zozo," a/k/a "Miss.Bones," a/k/a "Sage Pi,"
a/k/a "Kitty Lee," the defendant, and others known and unknown,
committed the overt acts set forth below, among others:

               a.   In or about April 2016, VO joined an online
group that pledged allegiance.to ISIS and committed to carrying
out online attacks and cyber intrusions against Americans.

               b.   Between in or about January and February
2017, VO recruited other individuals to create online content in
support of ISIS, which included a video threatening a non-profit
organization based in New York, New York.

         (Title 18, United States Code, Sections 2339B.)

          The bases for my knowledge and the foregoing charges
are, in part, as follows:

          4.   I am a Special Agent with the FBI, and I am
assigned to a squad within the FBI responsible for the
investigation of, among other things, cyber-intrusions,
including those conducted by terrorist organizations.   I have
been personally involved in the investigation of this matter.
This affidavit is based in part upon my conversations with law
enforcement agents and other people and my examination of
reports and records prepared by other individuals, including

                                 2
    Case 1:19-cr-00223-NRB Document 1 Filed 03/08/19 Page 3 of 29




other law enforcement agents.   Because this affidavit is being
submitted for the limited purpose of establishing probable
cause, it does not include all of the facts that I have learned
during the course of my investigation. Where the contents of
documents and the actions, statements, and conversations of
others are reported herein, they are reported in substance and
in part, except where otherwise indicated.

                   Overview of the Investigation

          5.   Based on my training and experience and my
participation in this investigation, I have learned that KIM ANH
VO, a/k/a "F@ng," a/k/a "SyxxZMC," a/k/a "Zozo," a/k/a
"Miss.Bones," a/k/a "Sage Pi," a/k/a "Kitty Lee," the defendant,
is a 20-year old resident of Hephzibah, Georgia, who
participated in and recruited others to join an online hacking
group that pledged its allegiance to ISIS, disseminated ISIS
propaganda online, and unlawfully accessed and stole personal
information from private and governmental computer systems.   In
particular, the group to which VO and her co-conspirators
belonged published videos online calling on ISIS supporters to
(a) harm employees of a New York-based non-profit organization
dedicated to combating terrorism through de-radicalization
efforts, and (b) murder thousands of American citizens through
so-called "lone wolf" attacks.

                           ISIS Background

           6.   On October 15, 2004, the United States Secretary
of State designated al Qaeda in Iraq ("AQI"), then known as
Jam' at al Tawhid wa'al-Jihad, as a Foreign Terrorist
Organization ("FTO") under Section 219 of the Immigration and
Nationality Act and as a Specially Designated Global Terrorist
under section l(b) of Executive Order 13224. On May 15, 2014,
the Secretary of State amended the designation of AQI as an FTO
under Section 219 of the INA and as a Specially Designated
Global Terrorist entity under section l(b) of Executive Order
13224 to add the alias Islamic State of Iraq and the Levant
("ISIL") as its primary name.   The Secretary also added the
following aliases to the FTO listing: the Islamic State of Iraq
and al-Sham (i.e., "ISIS"), the Islamic State of Iraq and Syria,
ad-Dawla al-Islamiyya fi al-'Iraq wa-sh-Sham,     Daesh, Dawla al
Islamiya, and Al-Furqan Establishment for Media Production.  In
an audio recording publicly released on June 29, 2014, ISIS
announced a formal change of its name to the Islamic State. On
September 21, 2015, the Secretary added the following aliases to


                                  3
    Case 1:19-cr-00223-NRB Document 1 Filed 03/08/19 Page 4 of 29




the FTO listing: Islamic State, ISIL, and ISIS.       To date, ISIS
remains a designated FTO.

          7.   The State Department has reported that, among
other things, ISIS has committed systematic abuses of human
rights and violations of international law, including
indiscriminate killing and deliberate targeting of civilians,
mass executions and extrajudicial killings, persecution of
individuals and communities on the basis of their religion,
nationality, or ethnicity, kidnapping of civilians, forced
displacement of Shia communities and minority groups, killing
and maiming of children, rape, and other forms of sexual
violence. According to the State Department, ISIS has recruited
thousands of foreign fighters to Iraq and Syria from across the
globe and leveraged technology to spread its violent extremist
ideology and for incitement to commit terrorist acts.

          8.   On or about September 21, 2014, now-deceased ISIS
spokesperson Abu Muhammad al-Adnani called for attacks against
citizens - civilian or military - of the countries (including
the United States) participating in the United States-led
coalition against ISIS.

             9.   ISIS has claimed responsibility for the following
  terrorist attacks, among others: (a) on or about November 13 and
  14, 2015, a coordinated group of attackers carried out multiple
  terrorist attacks in Paris, France, which killed approximately
. 130 people; (b) on or about March 22, 2016, a coordinated group
  of attackers carried out multiple bombings in Brussels, Belgium,
  which killed at least 32 civilians; and (c) on or about October
  31, 2017,. an attacker drove his vehicle ohto a pedestrian
  walkway and bike path in New York, New York and killed eight
  people.

          10.  To gain supporters, ISIS, like many other
terrorist organizations, spreads its message using social media
and Internet platforms.  Using these platforms, ISIS posts and
circulates videos and updates of events in Syria, Iraq, and
other ISIS-occupied areas, in English and Arabic, as well as
other languages, to draw support for its cause.

             Background on the United Cyber Caliphate
                   and the Caliphate Cyber Army

          11.  Based on my training, experience, and involvement
in this investigation, I have learned the following:



                                  4
    Case 1:19-cr-00223-NRB Document 1 Filed 03/08/19 Page 5 of 29




               a.   As set forth below, several online groups
have pledged allegiance to ISIS and have subsequently carried
out cyber-attacks in its name.  Since at least 2014, ISIS's use
of online communication platforms and social media, along with
its use of individuals who support ISIS, began to involve the
dissemination and promotion of attacks against the United States
via cyber disruptions and intrusions, commonly referred to as
"hacking," that involve the unauthorized access or debilitation
of computers or similar devices, as well as online accounts or
databases.

               b.   ISIS followers frequently communicate with
one another and exchange information through an encrypted
messaging application (the "Messaging Application") . The
Messaging Application allows its users to send and receive
messages in exchanges referred to as "chats," which are private
amongst their participants. The Messaging Application also
allows users to create "groups" or "channels." Members of a
group or channel can communicate with and disseminate
information to other members of that user community. The
creator of a group or channel has the ability to designate one
or more "administrators" to help manage the group or channel.
The administrator has the ability to, among other things, add
members, remove members, and change the name of the group or
channel.

               c.   ISIS followers have also created websites
used to disseminate their messages and recruit members.. One
such website ("Website-1") provides battlefield updates to ISIS
fighters and tips to ISIS members and supporters on operational
security measures, including how to evade law enforcement
detection. Website-1 includes advice on using encryption and
other means to mask one's identity on social media and messaging
platforms. Websi te-1 also includes IS.IS-related news, including
media releases, fatwas, and pro-ISIS articles providing
justification for the use of violence against Western and non-
Islamic targets.

                d.  Between at least in or about 2014, up to and
including at least in or about August 2015, an online group
called the "Islamic State Hacking Division" ("ISHD"), among
other things, carried out cyber intrusions on United States-
based websites, and publicly posted messages calling for ISIS
followers to attack Americans.  For example, on or about August
11, 2015, the then-leader of the ISHD, Junaid Hussain, a/k/a
"Abu Hussain al-Britani" ("Hussain"), posted a message on
Twitter that contained the names and private personal
identifying information of approximately 1,351 United States
                                  5
    Case 1:19-cr-00223-NRB Document 1 Filed 03/08/19 Page 6 of 29




service members and government employees, along with the
following statement:

          [W]e are in your emails and computer systems, watching
          and recording your every move, we have your names and
          addresses, we are in your emails and social media
          accounts, we are extracting confidential data and
          passing on your personal information to the soldiers
          of the khilafah, who soon with the permission of Allah
          will strike at your necks in your own landsl 1

Ardit Ferizi, another   member of the ISHD, obtained the names and
information contained   in the August 11, 2015 posting through an
intrusion on a United   States-based website.  Ferizi was
subsequently arrested   and extradited to the United States, where
he pleaded guilty to,   among other things, providing the above-
described information   to Hussain.

                e.   Hussain was killed on or about August 24,
2015.   Following his death, a group of ISIS cyber supporters
founded the hacking collective known as the Islamic Cyber Army
 ("ICA").  On or about September 10, 2015, the ICA announced via
Twitter its creation and mission, including its commitment to be
the "front against the Americans and their followers To support
the ISLAMIC STATE Caliphate with all their forces in the field
of e-jihad" and its "call [for] all supporters hackers to jbin
us and work with us to target Crusader alliance."

               f.   As discussed in further detail below, some
members of the ICA subsequently created a sub-group of the ICA
called the "Caliphate Cyber Army" (the "CCA") . The CCA
frequently posted online pronouncements, like the image below,
which identified its leaders and announced its allegiance to the
ISHD:




1 Based on my training and experience, I have learned that
"Khilafah" is an Arabic term meaning "the Caliphate," which ISIS
supporters often use to refer to ISIS.
                                  6
    Case 1:19-cr-00223-NRB Document 1 Filed 03/08/19 Page 7 of 29




               g.   On or about April 4, 2016, the CCA publicly
announced a merger with other ISIS-supporting hacking groups
under the single name United Cyber Caliphate ("UCC").  The
announcement, which was posted via Twitter and is depicted
below, merged groups such as the CCA, Ghost Caliphate Section,
Sons Caliphate Army, and Kalachnikv E-Security Team. Based on
my review of the announcement and subsequent postings on social
media applications, I believe that the UCC's founders created
the UCC as part of an effort to increase and coordinate cyber
operations against enemies of ISIS. ·




               h.   Since that time, the UCC and its sub-groups,
including the CCA, have committed computer intrusions against

                                  7
    Case 1:19-cr-00223-NRB Document 1 Filed 03/08/19 Page 8 of 29




private and governmental websites in the United States.  In
addition, the UCC and its sub-groups, including the CCA, have on
several occasions disseminated what the groups refer to as "kill
lists," which list the names of individuals - for example,
soldiers in the United States Armed Forces and members of the
State Department - and instruct their followers to kill the
listed individuals.

               i.   For example, on or about April 21, 2016, the
UCC posted via Twitter and Messaging Application-1 the names,
addresses, and other personal identifying information, of
approximately 3,602 individuals in the New York City area,
including residents of this District. The list was posted along
with the following message:




              List of the most important citizens of #NewYork and #Brooklyn
              and some other cities
              MORE THAN #3000 NAME

              We Want Them #Dead

             The Defendant's Interviews with the FBI

          12. On or about July 6, 2017, July 31, 2017, and
August 16, 2018, KIM ANH VO, a/k/a "F@ng," a/k/a "SyxxZMC,"
a/k/a "Zozo," a/k/a "Miss.Bones," a/k/a "Sage Pi," a/k/a "Kitty
Lee," the defendant, contacted the FBI and indicated that she
wished to speak with law enforcement. On those dates, VO
participated in voluntary, recorded interviews with FBI agents
(collectively, the "Interviews") .

          13. Based on my training and experience, my
participation in this investigation, and my review of recordings


                                            8
    Case 1:19-cr-00223-NRB Document 1 Filed 03/08/19 Page 9 of 29




of the Interviews, I have learned that, during the interviews,
VO stated, in substance and in part, the following:

               a.   VO worked as part of the Kalachnikv E-
Security Team, which pledged allegiance to ISIS.

               b.   In or about 2016, the Kalachnikv E-Security
Team united under the UCC banner with other hacking groups that
had pledged allegiance to ISIS.

               c.    Beginning in at least 2016, VO worked on
behalf of the UCC.

               d.   VO's duties included, among other things,
recruiting others to join the group and editing and translating
messages that the UCC disseminated online.

               e.   Although VO worked principally as a
recruiter for the UCC, she also helped the group's hacking
efforts.  In particular, when the UCC decided to hack a
particular website, VO would communicate that to one of the
group's hackers ("CC-1").  After CC-1 completed the mission, VO
would then report that fact to one of the UCC's leaders ("CC-
2"), who would publicize the cyber attack.

               f.   During VO's time with the group, the UCC was
first led by an individual VO believed lived in Iraq ("CC-3") .·

               g.   CC-3 provided the UCC with a "kill list,"
that is, a list of names of individuals who were to be targeted
by ISIS supporters, for the group to disseminate online.

               h.   CC-3 ultimately disappeared. 2 After that,
members of the UCC discussed which member of the group should
serve as the next leader.  Some members of the group nominated
VO for the position, but she declined.  Instead, another
individual ("CC-4"), whom VO believed also lived in Iraq, was
selected.

               i.   CC-4 created online forums in which CC-4
discussed the UCC's efforts and attempt to recruit others to
join the group as well.

               j.   In one of these groups, CC-4 encountered a
minor (the "Minor") whom CC-4 wanted to recruit into the UCC.


2 As set forth in further detail below, VO believed that law
enforcement authorities had captured CC-3.  See infra~ 15(b).
                                  9
   Case 1:19-cr-00223-NRB Document 1 Filed 03/08/19 Page 10 of 29




At that time, the Minor was involved in creating online videos
that espoused support for ISIS in the style of a popular video
game.  The Minor lived in Norway.

               k.   Because of CC-4's limited English and the
Minor's limited Arabic, however, CC-4 could not properly
communicate with the Minor.  CC-4 thus directed VO to recruit
the Minor and facilitate the Minor's communication with CC-4.

               l.    To that end, VO began to communicate with
the Minor online.   When the Minor asked to join the UCC, VO
agreed.

               m.   VO later regretted bringing the Minor into
the group because of the Minor's young age, and had someone she
knew try to dissuade the Minor from joining the UCC.  Those
efforts were unsuccessful, and VO turned her attention to
another task on behalf of the UCC.

               n.   VO communicated with other members of the
UCC and potential recruits through, among other things, social
media websites and an encrypted messaging application.

              o.    When using the Messaging Application, VO
used various monikers, including "F@ng."

               p.   VO also used a Faceb0ok profile with the
name "Kitty Lee" (the "Kitty Lee Facebook Profile") .

            The Defendant Becomes a Member of the UCC

          14.   Based on my training and experience, my
participation in this investigation, my conversations with other
law enforcement agents and others, and my review of reports
prepared by other law enforcement agents, including an FBI
undercover employee (the "UC"), I have learned, among other
things, the following:

               a.   Groups affiliated with ISIS, including the
UCC, often use the Messaging Application to communicate with
each other, due to the Messaging Application's security
features.

               b.    The Messaging Application permits its users
to communicate with each other in various ways, including by a
direct exchange of messages between two members or through a
"channel," which allows multiple users to participate in the
same conversation.


                                 10
    Case 1:19-cr-00223-NRB Document 1 Filed 03/08/19 Page 11 of 29




               c.   The UCC operated several different channels
in which its members exchanged messages.

               d.   The UC used the Messaging Application, among
other things, to communicate with UCC members online.

           15. Based on my participation in this investigation,
my conversations with other law enforcement agents and others,
and my review of electronic communications gathered through this
investigation, I have learned, among other things, the
following:

               a.   On or about April 5, 2016, the UC
participated in a group chat in a Messaging Application channel
(the "April 5 Group Chat") with members of the UCC, including
KIM ANH VO, a/k/a "F@ng," a/k/a "SyxxZMC," a/k/a "Zozo," a/k/a
"Miss.Bones," a/k/a "Sage Pi," a/k/a "Kitty Lee," the defendant.
VO used the moniker "F@ng." During the April 5 Group Chat, the
following conversation occurred3:

                     i.  VO posted an image of a social media
post that stated, "Three ISIS hacking teams consolidate into
United Cyber Caliphate." The post went on to say, "After
relying on Almighty Allah and by his grace, incorporation
between Islamic State Hackers Teams." The post then identified
three "hacker teams," including the Kalachnikv E-Security Team,
in which VO later admitted she participated, see supra 1 13(a).

                    ii.  After VO and others discussed how the
media was reporting the news of the merger, VO wrote "I'm still
waiting for them reports and guess what my Ace on Twitter is
still up the anons are saying." In or about 2015, the online
hacking collective known as "Anonymous" announced that it would
target for disruption websites and social media accounts that
supported ISIS.  It appears that in this message, VO was
bragging that Anonymous had still not disabled her Twitter
account.
3 All descriptions of communications set forth in this Complaint
are as to the sum and substance of the communication, and, where
applicable, based on preliminary translations that are subject
to revision based on further investigation.   In addition, any
grammatical mistakes, misspellings, and typographical errors in
the descriptions of communications in this Complaint appear in
the original communication. Finally, in this Complaint, serial
messages sent by one user without an intervening communication
by another user are delineated by ellipses.

                                  11
   Case 1:19-cr-00223-NRB Document 1 Filed 03/08/19 Page 12 of 29




                  iii.   Later in the exchange, another UCC
member ("CC-5") wrote, "That article as if [Kalachnikv E-
Security Team] isn't ISIS." CC-5 continued "Were all ISIS .
There acting like [Kalachnikv E-Security Team] is something
else."

                      iv.   VO responded "LOL I am Isis."

               b.   On or about November 12, 2016, the UC
exchanged messages over the Messaging Application with VO, who
was using the moniker "Miss.Bones." During that exchange, the
following conversation occurred:

                     i.    VO wrote "I didn't retired lol.   F@ng
lives on.  But I will take a new name under [CC-3] but i t ' l l be
something similar       . Just so I can bring on a more mass
destruction .     [emoticon of a purple devil face]."

                      ii.   VO wrote "Akhi       [followed by four
emoticons of crying   faces][.]~


                   iii.  The UC responded "yes ukhti .
What's wrong? .     Why the crying faces?"4

                    iv.   VO answered "[CC-3]     . And [another
UCC member ("CC-6")] ·my members      . Are taken from me .
They were detained by FBI these past months[.]"

                    v.   UC replied "Whaaaaat. How did you
know? What happened? .      I read in the paper about [CC-2] but
not those two good bros[.]"

                    vi.  VO then wrote "Yeah .      [CC-2] was
the reason why the other two caught .    . I'll tell you
something between us because I'm not allowed to say much outside
from the team[.]"

                  vii.   After the UC replied with an Arabic
phrase, VO wrote "But, [CC-2] was first to be caught and
4 Based on my training and experience, my participation in this
investigation, my conversations with other law enforcement
agents and others, and my review of reports prepared by others
and relevant information made publicly available, I have learned
that the term "akhi" is a transliteration from Arabic to English
script of the approximate Arabic phrase for "my brother" and
that "ukhti" is a transliteration from Arabic to English script
of the approximate Arabic phrase for "my sister."
                                   12
    Case 1:19-cr-00223-NRB Document 1 Filed 03/08/19 Page 13 of 29




detained and along with it authorities had held him detain for
months until they found out .    . The other 3 who was working
with him." When the UC asked who the "other 3" were, VO
responded "So he mentioned to them and they pulled up the bro
location, and we're able to trace the 3 members .      Yeah [CC-
3], [CC-6]      . And [CC-2]     . Yep." VO continued "[CC-2]
got kept and he disappeared and came back telling us all .
What happen .      But no evidence on [CC-2] so [CC-2] was free
    . But now the other two [CC-3] and [CC-6] been held for
awhilllleeee[.]" Later in the exchange, VO wrote "And we been
linked for awhile so .    . I was off for awhile because of this
    . Plus I got visited by FBI again so yeah[.]"

                  viii.  At a later point in the exchange, VO
explained, "So [CCA] was closed for security .    . So now they
go under UCC .   . Well to[o] late for anything [CC-3] and [CC-
6] were individuals that been with former junaid Hussain .
In hacking before he was announced shaheed [a martyr]
After awhile [CC-3] became leader[.]" 5 After the UC agreed, VO
continued "And I got through them because they saw my channel
    . And people were telling them about me .    . So I found
[CC-3] and I came in and just been with them and now he's gone
    . I must do something [.]"

                     ix.   Later in the exchange, VO claimed that
"I left all groups         And I'm Actually lucky I did because if
I stayed longer .     . I would've had national security .
Capturing me [.]"

                     x.  At another point in the exchange, VO
stated "I'm going to bring a special guest in .    . This person
will take down all who stands in the way. And I will recruit
during the way.  But for it .    . I will recreate a new team I
will not get under UCC but I'll be on the side working .
Because going under UCC is to[o] risky[.]"

              c.    On or about November 23, 2016, VO, using the
"Miss.Bones" moniker, sent the UC a message over the Messaging

5
  Based on my training and experience, my participation in this
investigation, my conversations with other law enforcement
agents and others, and my review of, among other things,
electronic communications gathered as part of the investigation,
I believe that when VO referred to Hussain, she meant Junaid
Hussain, the British citizen who engaged in computer hacking on
behalf of ISIS, and who is believed to have been killed in or
about 2015 by a U.S. airstrike in Syria.   See supra~ ll(e).


                                  13
   Case 1:19-cr-00223-NRB Document 1 Filed 03/08/19 Page 14 of 29




Application, in which VO stated that she used a specific
Instagram account (the "Vo Instagram Account").

               d.     I have reviewed the Vo Instagram Account,
and learned the 'following:

                     i.  The Vo Instagram Account has a certain
screen name (the "Vo Instagram Screen Name") and handle (the "Vo
Instagram Handle").

                    ii.  The Vo Instagram Account contains
several photographs of Vo, including, among others:

                       I.   A photograph of VO with her face
partially obscured by a piece of paper on which is written,
"[the Vo Instagram Screen Name] from Instagram wishes you all a
Happy New Year! @[the Vo Instagram Handle.]"

                      II.    A photograph of VO posing (the "Vo
Instagram Photograph").

                      III.   Photographs of VO's purported hacking
exploits.

    The Defendant Recruits Others to Join the UCC Media Wing

          16. Based on my training and experience, my
participation in this investigation, my conversations with other
law enforcement agents and others, and my review of reports
prepared by other law enforcement agents and electronic
communications over the Messaging Application, I have learned,
among other things, the following:

               a.   On or about March 20, 2017, Norwegian law
enforcement authorities detained the Minor in connection with a
counterterrorism investigation into online activity in support
of ISIS, including by the UCC.

               b.   During that operation, Norwegian law
enforcement authorities seized and searched electronic media
belonging to the Minor (the "Norwegian Media").

               c.   On or about June 15, 2017, Dutch law
enforcement authorities detained another individual ("CC-7") in
connection with a counterterrorism investigation into online
activity in support of ISIS, including by the UCC.



                                 14
   Case 1:19-cr-00223-NRB Document 1 Filed 03/08/19 Page 15 of 29




               d.   During that operation, Dutch law enforcement
authorities seized and searched electronic media belonging to
CC-7 (the "Dutch Media").

               e.   Based on a review of the Norwegian Media and
the Dutch Media, I have learned, among other things, the
following:

                     i.  The Norwegian Media and the Dutch Media
contain screenshots of electronic messages sent over the
Messaging Application, including messages sent between the Minor
and CC-7.  During these exchanges, the Minor used a specific
account (the "Minor Messaging Account") with a particular
moniker (the "Minor Screen Name"), while CC-7 used another
specific account (the "CC-7 Messaging Account") .

                    ii.  During these exchanges, the Minor and
CC-7 communicated about, among other things, creating videos in
support of ISIS that they intended to disseminate online.  For
example, the two participated in the following conversations:

                        I.     On or about December 12, 2016, CC-
7 asked the Minor if "you have channels .     . of dawlah[.]" The
Minor responded "of course." CC-7 replied "Mashaalah can you
send my 1 all of the I had is deleted .       And my old phone is
at police[.]" The Minor answered, "Hard to get links.     they're
updating every 4-5 days." CC-7 then wrote, "Yes mashaalah .
akhi .    . Can you make me a channel photo .    . Flag of tawheid
and under Dawlah nasheed[.]" "Dawlah" is a phrase typically
used by supporters to refer to ISIS or territory controlled by
ISIS.   Similarly, "tawheid" is a phrase often used by ISIS
supporters to describe their religious ideology. Accordingly, I
believe that in this exchange, CC-7 was asking the Minor if the
Minor had any channels on the Messaging Application through
which pro-ISIS propaganda could be disseminated, because CC-7's
own channels have been deactivated.   CC-7 also asked the Minor,
I believe, if the Minor could create an image of an ISIS flag
 ("flag of tawheid") for CC-7 to associate with that channel.

                      II.      On or about February 13, 2017, CC-
7 posted a message in a channel on the Messaging Application in
which the Minor was participating.   In the message, CC-7
included a link to a video titled "ISIS - Eye for Eye." A
screenshot of that video appeared in the message, which depicted
three hooded men armed with what look to be Kalashnikov assault
rifles.



                                 15
    Case 1:19-cr-00223-NRB Document 1 Filed 03/08/19 Page 16 of 29




                      III.    On or about February 18, 2017, CC-
7 posted a message in a channel on the Messaging Application in
which the Minor was participating.  CC-7 posted a link to a
channel on the Messaging Application which CC-7 described as
"special[izing] in cinematic Khilafah videos made in [the style
of a popular video game (the "Video Game").]" CC-7 then posted
another message, stating, "Back after our previous channel was
deleted[.]" Finally, CC-7 posted a message in which CC-7 wrote,
"#Photo Report[,] #IslamicState[,] #Caravan_of_Martyrs[.]" In
this series of messages, I believe that CC-7 was informing the
other participants in the channel that CC-7 had created a new
channel on the Messaging Application for the purpose of creating
pro-ISIS videos in the style of the Video Game.

          17. Based on my training and experience, my
participation in this investigation and others, my conversations
with other law enforcement agents and others, and my review of
reports and other documents, I have learned, among other things,
the following:

               a.   The Norwegian Media contains screenshots
(the "Screenshots") of communications between the Minor, who was
using the Minor Messaging Application Account, KIM ANH VO, a/k/a
"F@ng," a/k/a "SyxxZMC," a/k/a "Zozo," a/k/a "Miss.Bones," a/k/a
"Sage Pi," a/k/a "Kitty Lee," the defendant, using a Messaging
Application account with the moniker "SyxxZMC" (the "SyxxZMC
Account"), and CC-4, who was using the CC-4 Messaging Account.

                 b.   The Screenshots show, among other things,
the following:

                     i.  During one exchange,6 VO wrote, "lol
dude you look normal as hell .    . I wouldn't expect you to
support dawlah." The Minor responded, "But here I am xD." VO
then sent the Minor the Vo Instagram Photograph, which, as




6The date of this exchange does not appear in the screenshot.
Based on training and experience, my participation in this
investigation and others, my conversations with other law
enforcement agents and others, my review of, among other things,
reports prepared by the UC, and the context of these messages, I
believe that this exchange occurred between in or about January
2017 and February 2017.



                                  16
    Case 1:19-cr-00223-NRB Document 1 Filed 03/08/19 Page 17 of 29




described below, was posted on an Ins~agram account that VO told
the UC that she used, see supra~ 15(c) .7

                   ii.   On or about January 26, 2017, the Minor
sent a greeting to CC-4.

                   iii.  On or about February 5, 2017, the
Minor, VO, and CC-4 exchanged a series of messages, including:

                       I.  VO wrote, "You can join the media
division in UCC and the hacking side." The Minor replied, ":o
really? Jazakallahu kha~raann."8

                      II.   The Minor wrote, "Would it be
possible that [CC-7] could join the media wing?" VO responded,
"Yes.  Welcome to all my brothers .   . Did [CC-4] message you
yet?"

                        III.    The Minor responded by sending VO an
image of the January 26 greeting that the Minor had sent to CC-
4, see supra ~ 1 7 (b) (ii) . VO responded, "Oh law []" The Minor
then asked, "Did he directly message me or secret chat?" VO
answered, "I'll do a group chat."

                      IV.   VO then began a group chat betw~en
VO, the Minor, and CC-4. VO wrot~, "Ok .       we here niggas."
CC-4 responded, "UCC HOOD AGAIN OR WHAT." VO responded, "Yeah
we hood niggas .   . in UCC .    . Yeah boss." VO went on to
write, "You did very good." CC-4 responded "SO WHAT CAN HE MAKE
FOR US??" VO then wrote, "Well dude tell [CC-4] what you're
able to do." CC-4 replied, "Ma brother make some things for UCC
#Demolishing_Fences I WAIT TO SEE .       "

          18. Based on my training and experience, my
participation in this investigation and others, my conversations
with other law enforcement agents and others, and my review of


7As noted above, during the Interviews, VO acknowledged that she
had recruited a minor in Norway to provide services for the UCC.
See supra~~ 13(k)-(l)

aBased on my training and experience, my participation in this
investigation, and my conversations with other law enforcement
agents, I have learned that "Jazakallahu khayraann" appears to
be a transliteration of the Arabic phrase Jazak Allahu Khayran,
which is typically used as an expression of gratitude.


                                  17
   Case 1:19-cr-00223-NRB Document 1 Filed 03/08/19 Page 18 of 29




reports prepared by the UC, I have learned, among other things,
the following:

               a.   On or about March 23, 2017, the UC
communicated with the Facebook profile "Sage Pi" (the "Sage Pi
Facebook Account") through Facebook's private messaging
function.  In connection with that exchange, the UC also took a
screenshot of the profile page for the Sage Pi Facebook Account,
which bears an image (the "Sage Pi Photograph") . I have
compared the Sage Pi Photograph to the Vo Instagram Photograph
and the video recordings of the Interviews, and they all appear
to depict the same person.

               b.   During this conversation, KIM ANH VO, a/k/a
"F@ng," a/k/a "SyxxZMC," a/k/a "Zozo," a/k/a "Miss.Bones," a/k/a
"Sage Pi," a/k/a "Kitty Lee," the defendant, and the UC
exchanged the following communications, among others:

                     l.   VO wrote "It's me .        . F .. @NnnnnnG. "

                    ii.  VO stated that she had "heard the news
of [CC-4] ." After the UC responded that CC-4 had been martyred,
VO asked, "So who confirmed he had been shaheed?" "Shaheed" is
a term used by ISIS supporters, among others, to refer to those
who are killed on behalf of ISIS.

                   iii.  VO then asked the UC if the UC had
heard that CC-3 had been executed by foreign authorities.   When
the UC responded that the UC did not believe that CC-3 had been
executed yet, VO asked the UC if the UC could help disseminate
the following message before CC-3 was executed:

               In the name of Allah, who is the most gracious
               and merciful.

               A very important reminder for all of our beloved
               brothers and sisters.   Do not be sad and plunge
               yourselves into sorrow.   [CC-4], Junaid Hussein,
               [CC-6], and [CC-3] have won victory over the
               enemies who drill in the path of the
               righteousness.  The brothers have fought among
               the tyrant leaders of the world with their
               courageousness; one that allows himself to face
               all obstacles and danger in front.   The Islamic
               state cyber division has not lost.   Drone us as
               much you can infidels!   By the next morning you
               will find another kind of us ready to wage war of
               Jihad!  This isn't something new to us.   We

                                 18
   Case 1:19-cr-00223-NRB Document 1 Filed 03/08/19 Page 19 of 29




               pledge to Abu Bakr Al-Baghdadi the Islamic state
               will expand in regions across the seven seas.
               O'you infidels do not think this is the end.
               There will be blood today, tomorrow and until
               your last breath.

                    iv.  At a later point in the conversation,
VO and the UC discussed the "UK shooting," which had been
accomplished by a "shaheed" (martyr) . VO stated "Hey this gives
me an idea use this recent success attack as a good example for
the Iraqi campaign and target more countries .      . This is a
valid opening for us if we do a message." On or about March 22,
2017 (the day before this online exchange), a terrorist executed
an attack outside the British Parliament building in London, the
United Kingdom.  The attacker drove a car onto a sidewalk,
injuring 50 people and killing four.   After the car crashed, the
attacker ran toward another building and fatally stabbed a
police officer. British authorities then shot the attacker.     I
believe that this was the attack that VO meant when she
referenced the "UK shooting."

                     v.  Later, VO asked the UC whether a video
the UC had shared with VO had been prepared by "brother abu."
After the UC asked whether VO meant the user of the Minor Screen
Name when she said "brother abu," VO asked for a screenshot of
the profile page for the individual the UC was referring to and
stated that the person she knew "was European and he was new to
ucc he makes [a common acronym for the Video Game] videos like
animated characters of remakes of video releases .    . of
dawlah." VO later described "Brother Abu" as being 14 years'
old. As noted above, the Minor was Norwegian and, with CC-7,
created propaganda videos for ISIS styled after the Video Game.
See supra~ 16(e).

                    vi.  VO further stated that she had told the
Minor to send her videos that the Minor had prepared and that
she had introduced the Minor to CC-4.

The Minor and CC-7 Create an Online Video Threatening a New York
          Non-Profit Organization on Behalf of the UCC

          19. Based on my participation in this investigation,
conversations with other participants in the investigation,
review of evidence obtained during the investigation, and review
of reports prepared by others and electronic communications, I
have learned, among other things, the following:



                                 19
   Case 1:19-cr-00223-NRB Document 1 Filed 03/08/19 Page 20 of 29




               a.   A certain non-governmental, not-for-profit
organization based in Manhattan ("Victim-1") was formed to find
and combat the online promotion of extremist ideologies. Among
other things, Victim-l's employees purportedly monitor social
media sites for the presence of extremist online actors who
disseminate pro-ISIS messages and teachings.

               b.   In addition, Victim-l's employees enter pro-
ISIS channels and chatrooms. Victim-l's workers then use
Victim-l's own social media accounts, including its Twitter
account (the "Victim-1 Twitter Account"), purportedly to expose
and counter extremist propaganda found on pro-ISIS social media
pages and within pro-ISIS chatrooms.

          20.   Based on my participation in this investigation,
conversations with other participants in the investigation,
review of evidence obtained during the investigation, and review
of reports prepared by others, I have learned, among other
things, the following:

                a.   On or about February 4, 2017, one of Victim-
1' s employees (the "Employee") entered an open pro-ISIS channel
 ("Messaging Channel-1") hosted by the Messaging Application and
administered by the Minor.   On that date, the Minor posted in
Messaging Channel-1, among other things, that the Minor and c.c.-
7' s "mission" was to "recreate official Islamic state videos"
and that to counter the efforts of groups like Victim-1, the
participants in Messaging Channel-1 should "[l]earn how to
infiltrate systems, track them down via IP. And send their
address to dawlah people in their lands."9

               b.   On or about February 6, 2017 (the day after
KIM ANH VO, a/k/a "F@ng," a/k/a "SyxxZMC," a/k/a "Zozo," a/k/a
"Miss.Bones," a/k/a "Sage Pi," a/k/a "Kitty Lee," the defendant,
had agreed with the Minor and CC-4 that the Minor could work on
behalf of the UCC, see supra~ 17(b) (iii)), the Employee entered
Messaging Channel-1 and later re-posted on the Victim-1 Twitter


9 Based on my training and experience, my participation in this
investigation, my conversations with other law enforcement
agents and others, and my review of reports prepared by others
and relevant information made publicly available, I believe that
"IP" is a reference to an Internet Protocol address, which is a
unique string of numbers that identifies a location for an
electronic device connected to a computer network. In many
cases, an IP address can identify the location from which such
device is accessing the Internet.
                                 20
     Case 1:19-cr-00223-NRB Document 1 Filed 03/08/19 Page 21 of 29




Account a portion of the conversation that took place within
Messaging Channel-1 (the "Twitter Post") .

               c.    Shortly after the Employee posted the
Twitter Post, a user of Messaging Channel-1 ("CC-8") copied a
screenshot of the Twitter Post into Messaging Channel-1.    CC-8
wrote, "Admin:   someone in here is a rat.   I saw this screenshot
of this group on Twitter from TODAY from a group called [Victim-
1]. They are US government spies." The Minor replied, "I guess
I am famous now.      . [,]" to which CC-8 responded:  "Since they
are probably reading this, we should send them a message." The
Minor replied, "Ohoho, the media wing in the UCC will send a
message."

               d.   On or about February 8, 2017, the Minor
wrote in Messaging Channel-1, "May this message be for every
media that tries to spy on us, or gather information. We will
find you InshAlla, and already 4 people that has been working
for such media's has gotten their information leaked." The Minor
then posted a video (the "Victim-1 Video") in Messaging Channel-
l.
               e.   On or about March 3, 2017, the UC saw CC-4
post a link to the Victim-1 Video in an DCC-affiliated channel
hosted by the Messaging Application.

               f.   After the Victim-1 Video was posted in
channels hosted by the Messaging Application, individuals
publicly disseminated it online by, among other things,
individuals linking to the video in tweets posted through
Twitter.

          21.  Based on my review of the Victim-1 Video, I have
learned, among other things, the following as described below or
depicted in the images herein:

                a.    The Victim-1 Video is approximately one
minute long.   It begins with a message that displays the Victim-
1' s logo and states:   "This message is directed at you .    . You
have been spying on us."     It then displays the Twitter Post.
Next, the words "So now          We unite against you" appear,
along with the logo for the UCC, among others.




                                   21
   Case 1:19-cr-00223-NRB Document 1 Filed 03/08/19 Page 22 of 29




               b.    The next scene in the Victim-1 Video
includes the words   ~Youmessed with the Islamic State SO EXPECT
US SOON."




                                 22
   Case 1:19-cr-00223-NRB Document 1 Filed 03/08/19 Page 23 of 29




               c.    The next scene displays a photograph of
Victim-l's chief executive officer and a former U.S. Ambassador
 ("Victim-1 CEO"), along with the words: "[Victim-1 CEO] we will
get you, and take [the Victim-1 Twitter Account] down
Inshallah." Next to the words is a photograph of Victim-1 CEO
that appears to have been taken from Victim-l's website.   Behind
the words there is video of a man who appears to be shackled
with his throat slit and bleeding.   The ISIS standard black flag
appears in the upper left hand corner of the screen.

               d.   The Victim-1 Video closes with the message
"All praise is to Allah."




           The Hack and April 2, 2017 Kill List Video

          22.   Based on my participation in the investigation,
my conversations with other law enforcement agents and others,
and my review of reports prepared by other law enforcement
agents and others, including the UC, I have learned, among other
things, the following:

               a.   On or about March 21, 2017, CC-4 directed
the other participants in a chat on the Messaging Application,
which included CC-7, to advise members of the UCC to be prepared
to disseminate UCC propaganda through various communication
methods and social media platforms.  CC-4 indicated that the UCC

                                 23
     Case 1:19-cr-00223-NRB Document 1 Filed 03/08/19 Page 24 of 29




would soon post a "kill list" of Americans to begin the next
phase of the UCC's campaign.

               b.      On or about April 2, 2017, CC-4 (using a
different moniker) 1 D stated that CC-4 was working on a new "kill
list" and uploaded three videos with the same filename and a
spreadsheet containing names of individuals, including thousands
of U.S. residents (the "Kill List Spreadsheet"). CC-4 tasked CC-
7 with uploading the video.

               c.   Later that day, CC-7 posted a video (the
"Kill List Video"), along with the hashtags "#UCC," "#United
Cyber Caliphate," and "#Kill List." CC-7 also posted the video
through three YouTube links (the "Links") CC-7 created.

          23.  Based on my training and experience, my
participation in the investigation, my conversations with other
law enforcement agents and others, and my accessing of the
Links, I have learned, among other things, that:

               a.   The Links were publicly available and
accessible by anyone who simply clicked the Links or entered the
address into an Internet browser.

               b.   Accessing each of the Links tocik the user to
a YouTube website where the Kill List Video was available.

                 c.    The Links were created on or about April 2,
2017.

          24.  Based on my training and experience, my
participation in this investigation and others, my conversations
with other law enforcement agents and others, and my review of
reports prepared by others and the Kill List Video, I have
learned, among other things, the following:

               a.   The video opens with a black screen.        Next,
the following image appears:




10Based on my training and experience, my participation in this
investigation, my conversations with other law enforcement
agents and others, and my review of reports prepared by others,
including the UC, I have learned that, prior to the
communication described above in paragraph 22(b), CC-4 had
identified this new screen name as belonging to CC-4 in an
electronic communication involving CC-7.
                                   24
   Case 1:19-cr-00223-NRB Document 1 Filed 03/08/19 Page 25 of 29




I know that the symbol above the words "Islamic State" (another
name for ISIS) is used by ISIS.

               b.    In a later scene, the following message
appears:




                                 25
   Case 1:19-cr-00223-NRB Document 1 Filed 03/08/19 Page 26 of 29




                           c.           The video also contains the following:




       _ IDen'<llislatig Fl!ll""s UCC




I believe that this message is a threat to release a "kill list"
of "those who fight against us," i.e. ISIS or UCC, or "live
amongst the kuffar," non-adherents to Islam.

               d.   In subsequent scenes, the video contains
what appears to be a graphic depiction of the decapitation of a
kneeling man:




                                                   26
  Case 1:19-cr-00223-NRB Document 1 Filed 03/08/19 Page 27 of 29




               e.   Finally, the video also contains an excerpt
of a "kill list," which includes many individuals who appear to
live in the United States, including in this District.


                                 27
     Case 1:19-cr-00223-NRB Document 1 Filed 03/08/19 Page 28 of 29




          25.  Based on my training, experience and
participation in this investigation, my conversations with other
law enforcement agents and others, and my review of, among other
things, the Kill List Spreadsheet, the Kill List Video,
materials from the Dutch Media, and forensic evidence obtained
by the FBI, I have learned, among other things, the following:

               a.   The Kill List Spreadsheet contained what
appeared to be approximately 8,787 lines of data.

               b.   The data is organized in columns that
appeared to contain personal identifying information, such as
first and last names, addresses, and email addresses.

               c.   Thousands of the individuals identified in
the Kill List Spreadsheet are listed as having addresses in the
United States.

               d.   The names that were depicted in the portion
of the Kill List Video described above in paragraph 24(e) also
appear - in the same format - in the Kill List Spreadsheet.

                e.   Using metadata for the Kill List
Spreadsheet, the FBI was able to determine the personal
identifying information reflected in the Kill List Spreadsheet
was derived from an illicitly accessed electronic file (the
"File") that was contained in the website of a U.S. business
 (the "U.S. Business") and which recorded personal information
about the U.S. Business's customers. 11 CC-4 illegally accessed
the File, stole this information, and supplied it in the form of
the Kill List Spreadsheet to CC-7, who created the Kill List
Video using that information and then disseminated the video.




11
  Based on my training and experience, my participation in this
investigation, my conversations with other law enforcement
agents and others, and my review of reports prepared by others
and relevant information made publicly available, metadata is
colloquially referred to as data about data and.includes
information about electronic file properties or characteristics,
such as file format, size, page layout, and other properties
that allow the data or file to be accessed by a device as well
as authentication of information such as the data creator and
creation date.
                                    28
  Case 1:19-cr-00223-NRB Document 1 Filed 03/08/19 Page 29 of 29




          WHEREFORE, deponent prays that a warrant be issued for
the arrest of KIM ANH VO, a/k/a "F@ng," a/k/a "SyxxZMC," a/k/a
"Zozo," a/k/a "Miss.Bones," a/k/a "Sage Pi," a/k/a "Kitty Lee,"
the defendant, and that she be arrested and imprisoned, or
bailed, as the case may be.




                                 Special Agent
                                 Federal Bureau of Investigation

Sworn to before me this
3th day of March, 2019



HONORABLE DEBrtA FREEMAN
UNITED STATES MAGISTRATE JUDGE
SOUTHERN DI3TRICT OF NEW YORK




                                  29
